        Case 1:20-cv-03888-LTS-SDA Document 52 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Anthony Ashley,                                                            3/5/2021

                                Plaintiff,
                                                              1:20-cv-03888 (LTS) (SDA)
                    -against-
                                                              ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Following a telephone conference with the parties, during which only Defendants

appeared, it is hereby Ordered that, no later than March 12, 2021, Defendant City of New York

shall file a letter indicating whether it has any updated information regarding Plaintiff’s address.

        The Clerk of Court is respectfully requested to mail copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               March 5, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
